 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     DARRELL HARRIS,                               Case No. 1:13-cv-01354-DAD-JDP
12                         Plaintiff,                ORDER GRANTING THE PARTIES’
                                                     REQUEST TO EXTEND DISCOVERY
13                         v.

14     S. ESCAMILLA,                                 ECF No. 221

15                         Defendant.

16

17            The parties’ request to extend discovery, ECF No. 221, is granted. The date for close of

18   discovery in this case is changed from February 7, 2020, to February 21, 2020.

19   No. 205.

20
21
     IT IS SO ORDERED.
22

23
     Dated:      January 7, 2020
24                                                      UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                       1
